Title: To George Washington from Colonel Charles Mynn Thruston, 20 October 1778
From: Thruston, Charles Mynn
To: Washington, George


          
            Dear Sir
            Octo. 20th [1778] Camp at Fredericksburg.
          
          As I am fearful of giving your Excellency too much trouble, amidst the multiplicity & importance of your engagements, I venture to address you by letter on my case, which I wish to be considered as a brief memorial, or representation of it; and from which your Excellency will be pleased to make such determination, as shall be agreeable with the custom of the army, with reason & equity. And once for all permit Me to assure your Excellency that whatever may be the nature of the determination, I shall most chearfully acquiesce with it. First, 
            
            
            
            without entering into a minute recapitulation of the circumstances of my appointment, most politely tendered, & without a solicitation, I would bespeak the attention of your Excellency to my situation at that juncture, to the weak state I continued in for more than six months after my return to Virginia, & to the very inactive one for more than twelve; These I trust together with a law commonly called the exempt law passed in that State will fully account to Your Excellency for the poor progress made in filling up the regiment; as for this end, and to acquit myself to You is the leading reason for my now giving You the trouble of perusing this. Greatly discouraged as I was by the unpromising prospect of doing anything to purpose in the regimental business, and withal sunk to the dust by the most unjust & cruel of prosecutions, entered against Me in my absence by inveterate & powerful adversaries, I sometime in the autumn succeeding my appointment writ your Excellency a letter, giving an account of the slender probability there remained of collecting any respectable body of men; and amongst other things took the freedom to mention this prosecution, and to intreat a suspension of Your Excellency’s Judgment, until I should have an opportunity of defending myself. For potent as my enemies were, & from the loud cry opened against Me, I was not without apprehensions of being struck off the list of Officers, without a hearing. But as a Soldier, my dependence was in your Justice, conscious of my own innocence, and sure of being acquitted, as indeed I was, almost without a defence. I allude to these circumstances, in order to call your Excellency’s recollection to another part of my letter—Vizt that if my enemies should prevail, & prove me guilty of the charge, I must of course resign my appointment, & might drop all insinuation, that the cruel treatment I had recieved, added to a despondence of ever being able to complete a competent command, were well nigh discouraging me from acting in any event. This if my Memory fail not, or something of this import, was all I mentioned on the subject, and what I think, could never be constered [construed] as a resignation; as nothing could be farther from my intention. For as I had reason to imagine the partiality shewn Me by Your Excellency, Was the fountain from which my misfortunes sprung, and which put in motion the long latent Malice of my enemies, so the last thing I should have done, Would have been, to gratify them by declining the Honour done Me: And that My conduct has been influenced by this Idea, is sufficiently evident. For had I concieved myself out of service, or that it was not my indispensable duty to wait on Your Excellency for Orders, to the end, that if there were no command for Me, Yet that something definitive might be done in the affair; I say had either of these been the case, I certainly should not have undertaken so long, & perhaps dangerous 
            
            
            
            a Journey, in my situation; as exclusively of this consideration, there could be no inducement equivalent to the extra expence certainly to be incurred, by far exceeding the pay of a Colo. even from my first appointment. So that Your Excellency, I trust, cannot impute to Me other than disinterested Motives for my Conduct.
          On the Whole, I submit the determination solely to your Excellency, & be the event as it may, I shall be satisfied. Whether it be, that I have resigned, or ought to resign; That I recieve a part, the whole or no payment as compensation for my pain, trouble & expence; Whatever Your Excellency shall deem customary, & consisting with reason & equity, will to me be right. For altho’ I have at one time and another since my return, been perpetually doing something of the regimental Business, Yet the whole amount is but little. But should your Excellency suppose that this little, with much anxiety, and my best exertions merit any regard, and if it is not unusual for Officers on recruiting service, on Furlow, or wounded, to continue during the time on pay; And should You not be entirely satisfied, as to the construction to be put on the letter above referred to; Then, with Your Excellency’s permission, I would just hint an expedient, which at the same time that it appears agreeable to Justice, will in the light I view it <mutilated> not inconsistent with what passed respecting Me, in <mutilated>ble, the Committee of Congress. And would it be inconsonant to these, or either of them, If your Excellency allowed Me the usual stipend as a Colo., to such time as You shall judge reasonable & proper, and that I continue in the same predicament with other officers, without Men, until their Fate be determined on, by the Honorable the Congress of the States. Tho’ having detained You so long, I will yet add one word; and as a Man jealous of his good Fame, it may concern Me more than any other part of the Matter. In Your determination, if You intend nothing reflective so let Me intreat your Excy, that nothing of the kind, by the most distant construction may appear. And this I ask, not as entertaining the smallest suspicion of such a conduct; but as well aware how ready My Enemies will be to catch at the minutest appearance of it.
          It is with every idea of gratitude that can bind a Man, sensible of the highest Obligations, I have the Honour to be with all due respect, Yr Excellency’s mo[s]t obedt hble Sevt
          
            C.M. Thruston
          
        